DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.

Response to Arguments
Regarding the 112, 1st rejection of claim 2, applicant’s arguments have been fully considered but are not persuasive.  While applicant has possession of a front body that is integrally or removably coupled to a rear body portion, based on their specification, it is unclear how this language translate to the current claim terminology, as no front body or rear body is recited.  Specifically, what structure in the claims is the front body and what is the rear body? Is it applicant’s position that the bezel is equivalent to the front body and the tubular body is equivalent to the rear body?  If so, this should be clearly reflected in the claims.  At the very least the current claims are much broader than what applicant has possession of; see 112, 1st rejection below. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This claim has been amended to recite “wherein said spherical quartz lens and said light source are integrally or removably coupled to the tubular body”.  However there is seemingly no support for this claim limitation.  The only portion of the 
Furthermore, the current claims are broader than what applicant has possession of.  Specifically, even if applicant has possession of a “front body” that contains/holds/secures the light source and lens (seemingly equivalent to the claimed bezel), and this “front body” (with the light and lens inside) is integrally or removable coupled to a rear body (seemingly equivalent to the tubular body), the claims as currently recited are much broader than what is disclosed.  Specifically, the claim recites any manner/configuration that allows the light source and lens (either separately or together) to be integral with or removed from the tubular body, which is simply not disclosed.  This could include hundreds of different configurations/techniques, e.g. gluing or welding the light source and lens directly to the tubular body.  However, the specification makes it clear that it’s not really the light source and lens that are themselves integral/removable from the tubular body, but that these two elements are housed within another structure (seemingly the bezel) and it is the bezel that is integral/removable from the tubular body.  Since the claims are much broader than what is possessed, the examiner maintains that this limitation fails the written description requirement. 


Claim Interpretation
Regarding the term “spherical”, specifically a “spherical lens”, the examiner contends that the BRI of this term includes a lens that forms only a part/portion/segment of a sphere, i.e. not a full sphere.  Specifically, a plano-convex lens (flat bottom surface and curved top surface) is considered a spherical lens, and the convex portion is spherical. The examiner has provided NPL to support this position. Furthermore, this is supported by the standard definition of spherical, which includes “relating to the properties of spheres” and “having the form of a sphere or of one of its segments”.  Lastly, applicant’s own specification seemingly supports this interpretation; “The term "spherical" is not intended to be interpreted strictly mathematically, and minor deviations from a perfect sphere will, of course, be within the scope of the invention. Deviations from a perfect sphere may include deviations in general shape”.  
In terms of the 102 rejection below, the examiner has interpreted “spherical lens” broadly according to accepted definitions and knowledge within the art, as presented above.  However, if applicant disagrees, the examiner has provided an alternative 103 rejection that teaches a fully spherical lens, i.e. circle in 2D. 

Claim Rejections - 35 USC § 102 and/or § 103
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 1,707,366 to Pasque or, in the alternative, under 35 U.S.C. 103 as obvious over US 1,707,366 to Pasque in view of US 2009/0299236 to Pryor et al.
[Claim 1] Pasque discloses an optical therapeutic device (Figs. 1 and 2; a zoomed in Fig. 2 is provided below for convenience) comprising: a tubular body (casing 12); a light source (incandescent lamp 20); a spherical quartz lens (condensing lens 44; Page 2, Col 1, lines 34-40; see claim interpretation section above) provided in front of said light source; a bezel (tubular member 41) provided on said tubular body and configured to hold said spherical quartz lens (via element 43) and the light source (via elements 17, 18 and 19) such that a portion of the spherical quartz lens protrudes outside a rim of the bezel (clearly shown at the top of Figs. 1 and 2), and a spacer (threaded clip 43) provided between the light source and the spherical quartz lens, wherein an end of the spacer is configured to provide a seat for the spherical quartz lens (“threaded clip 43 which carries a condensing lens; There is clearly a notch/groove in the clip 43 for the lens 44 to sit/rest, as seen clearly in Fig. 2 provided below).
If applicant disagrees with the interpretation of “spherical lens” (as discussed in the claim interpretation section above, see 103 below. 

    PNG
    media_image1.png
    728
    466
    media_image1.png
    Greyscale


	In the circumstance that Pasque fails to teach a spherical lens, this feature is taught by Pryor.  Specifically, in the same field of endeavor, i.e. a phototherapy massage device, Pryor teaches a spherical lens (108, Fig. 1) which is used as both a massaging element and emit light therethrough.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the semi-spherical lens taught by Pasque into 
[Claim 2] Since integrally and removably are the only two possible options for coupling elements together, the examiner contends that Pasque or Pasque/Pryor teaches one of these options. 
[Claim 3] As clearly seen in Figs. 1 and 2 of Pasque, the examiner takes the position that the tubular body (casing 12) has an elongated shape.  In fact, it seems as if every tubular body, by definition, has an elongate shape.
[Claim 5] The examiner contends that in order for light to be transmitted through the lens (Page 2, Col 1, lines 34-40 Pasque) it must be transparent, at the very least to the wavelength being transmitted.  See also Par 0012 of Pryor. 
[Claim 6] Pasque discloses the use of a quartz lens, but fails to explicitly teach the type/variety of quartz, i.e. rock crystal quartz.  As is well-understood “pure quartz, traditionally called rock crystal or clear quartz, is colorless and transparent or translucent” (https://en.wikipedia.org/wiki/Quartz). Therefore, it would be obvious to one of ordinary skill in the art to try the specific variety of rock crystal for the quartz lens (44), as there are only a few varieties of quartz and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is considered obvious. Furthermore, clear rock crystal quartz is the purest form of quartz making it even more obvious to try this specific variety.  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pasque or Pasque/Pryor as applied to claim 1 above, and further in view of US 2015/0360014 to Decaux et al. (provided on the IDS submitted 9/6/2019).
Pasque and Pryor are discussed above, but fails to explicitly the diameter of the sphere.  The examiner contends that this merely an obvious change in size, as applicant has not given any criticality or unexpected result to this size; MPEP 2144. To further support this position, it is known that similar spherical contact elements in dermatological laser treatment devices have a diameter between 8-12 mm (element 7, Figs. 1-7 and Par 0120).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Pasque or Pasque/Pryor such that the diameter of the spherical lens/ball (44 or 108) is between 8-12 mm in diameter, as taught by Decaux, as this is a known diameter for a similar element in a similar device. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pasque or Pasque/Pryor as applied to claim 1 above, and further in view of US 2009/0299349 to Kubota et al.
Pasque and Pryor are discussed above, but fails to explicitly teach that the ball protrudes between 2mm and 4mm from the rim.  While the figures appear to show the ball protruding only a small distance from the rim, the reference is silent as to the specific distance.  The examiner contends that this is merely an obvious change in size, as applicant has given no criticality or unexpected result to this distance; MPEP 2144.04.  Therefore, it would have been obvious for a POSITA to choose any desired protruding distance, so long as the device maintains it functionality of applying rolled pressure on the skin.  To further support the examiner’s position, Kubota discloses a similar projection (10, Fig. 1; Par 0019 makes it clear that only a single projection is required) and these projections extend a distance between 1 and 5 mm from the rim (Par 0018).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Pasque or Pasque/Pryor such that the spherical lens/ball (44 or 108) protrudes 2mm to 4mm from the rim of the device, as taught by Kubota, as this is a known distance for a similar element in a similar device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0317571 to Gerlitz (Fig. 2a) discloses a light therapy device including a bezel (22) for holding a light source (20) and a lens (23). It is further noted that the bezel itself acts as a spacer for maintaining the distance between the light source and the lens, while also providing a seat for the lens. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792